Exhibit 10.2




LOCK-UP AGREEMENT




This Lock-Up Agreement (this “Agreement”), dated June  28, 2011, is by and among
Our World Live, Inc., a Nevada corporation (“OWL”), Media Technologies, Inc., a
Nevada corporation and The Shawn Wayne 2000 Irrevocable Trust (the
“Shareholder”).




Recitals




A.

Whereas, on June 14, 2011, OWL entered into that certain Agreement and Plan of
Merger, by and among Media Technologies, Inc., a Nevada corporation (the
“Parent”) (“Parent”), OWL Acquisition Inc., a Nevada corporation (“Merger Sub”),
OWL and the Major Shareholder of OWL, under which at the Effective Time of the
Merger (the “Closing”), OWL would merge with and into Merger Sub with Merger Sub
surviving as a wholly-owned subsidiary of Parent (the “Merger”).




B.

Whereas, the Merger has been approved by the Directors of OWL and is expected to
close on or before  June 30, 2011 (the “Effective Date”), subject to the
satisfaction of certain conditions to closing as set forth in the Merger
Agreement, including the execution of this Agreement by the Shareholder.




C.

Whereas, Shareholder is the record and beneficial owner of 5,000,000 shares of
common stock of OWL (the “Covered Shares”).




D.

Whereas, subject to and conditioned upon the closing and consummation of the
Merger the Shareholder has agreed to enter into this Agreement




Agreement




NOW, WHEREFORE, pursuant to the terms of the Merger Agreement and in
consideration of the foregoing, the mutual covenants and agreements contained in
this Agreement, and intending to be legally bound hereby, the parties hereto
agree as follows:




1.

Lock-Up.  Subject to and conditioned upon the closing and consummation of the
Merger, at the Effective Date, the Shareholder hereby agrees:




(a)

During the first 12 months from the Effective Date, Shareholder shall not sell,
or be entitled to sell any Covered Shares, or shares into which the Covered
Shares are converted or exchanged into as a result of the Merger. The Lock-Up
Period shall end and terminate on the first anniversary date of the Effective
Date.




(b)

OWL and any successor entity shall be entitled to furnish a copy of this
Agreement to its transfer agent with designated certificate numbers belonging to
Shareholder agreeing to the lock-up and issue a stop order on any transfer which
would violate the terms of this Agreement.




(c)

For the purposes of this Agreement the term Transfer shall mean any offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, any
Covered Shares, or Shareholder entering into swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Covered Shares.





--------------------------------------------------------------------------------




2.

Representation and Warranties of the Shareholder.  Shareholder hereby represents
and warrants to OWL that:




(a)

Upon the issuance of the Covered Shares to Shareholder, Shareholder shall be the
record owner of the Covered Shares.




(b)

This Agreement has been duly authorized, executed and delivered by, and
constitutes a valid and binding agreement of, the Shareholder, enforceable
against the Shareholder in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws of general application respecting creditors' rights and by
general equitable principles.




(c)

Neither the execution and delivery of this Agreement nor the consummation by the
Shareholder of the transactions contemplated hereby will result in a violation
of, or a default under, or conflict with, any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which the
Shareholder is a party or bound or to which the Shareholder's Shares are
subject, other than a violation, default or conflict which does not materially
impair the ability of the Shareholder to perform its obligations under this
Agreement.  Consummation by the Shareholder of the transactions contemplated
hereby will not violate, or require any consent, approval, or notice under, any
provision of any judgment, order, decree, statute, law, rule or regulation
applicable to the Shareholder or the Shareholder's Shares.




3.

Covenants. Shareholder agrees with, and covenants to, OWL the following:




(a)

The Covered Shares and the certificates representing the Covered Shares are now,
and at all times all such shares then held will be, held by Shareholder, or by a
nominee or custodian for the benefit of Shareholder, free and clear of all
liens, security interest, proxies, voting trusts or voting agreements or any
other encumbrances whatsoever, and that it shall not (i) grant any proxy, power
of attorney or other authorization in or with respect to such shares, except for
this Agreement or (ii) deposit such shares into a voting trust or enter into a
voting agreement or arrangement with respect to such shares, except for any
arrangements which do not materially impair the ability of the Shareholder to
perform its obligations under this Agreement.




(b)

Shareholder shall use commercially reasonable efforts to take, or cause to be
taken, all necessary actions, and to do, or cause to be done all things
necessary, proper or advisable under this Agreement.




4.

Enforcement of Agreement. The parties agree that OWL and its successors or
assigns would be irreparably damaged if for any reason the Shareholders failed,
in breach of its obligations hereunder, to perform any of its obligations under
this Agreement, and that OWL, and its successors or assigns would not have an
adequate remedy at law for money damages in such event. Accordingly, OWL and its
successors or assigns shall be entitled to specific performance and injunctive
and other equitable relief to enforce the performance of this Agreement by the
Shareholder; and, if OWL or its successors or assigns should institute an action
or proceeding seeking specific enforcement of the provisions hereof, the
Shareholder hereby waives the claim or defense that OWL or its successors or
assigns has an adequate remedy at law and hereby agrees not to assert in any
such action or proceeding the claim or defense that such a remedy at law exists.
The Shareholder further agrees to waive any requirements for the securing or
posting of any bond in connection with obtaining any such equitable relief. This
provision is without prejudice to any other rights that OWL or its successors or
assigns may have against the Shareholder for any failure to perform its
respective obligations under this Agreement.





Page 2 of 5




--------------------------------------------------------------------------------




5.

Survival. All representations, warranties and covenants contained herein shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.




6.

Notices. All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given:  (a)
when received by facsimile or similar device, if subsequently confirmed by a
writing sent within twenty-four (24) hours after the giving of such notice; (b)
upon receipt if delivered personally; or (c) on the date of receipt, if sent by
FedEx or other international overnight delivery service; and in any case,
addressed as follows:




If to OWL addressed to:

OUR WORLD LIVE, INC.

Attn: Michael Williams

2360 Corporate Circle

Suite 425

Henderson, Nevada 89703




If to Shareholder, addressed to:

The Shawn Wayne 2000 Irrevocable Trust

Attn: Shawn Wayne

417 West Fairview

Inglewood, CA 90302




If to the Parent, addressed to:

Attn: Bryant D. Cragun

1393 North Bennett Circle

Farmington, Utah 84025

Facsimile:   (310) 614-4037




7.

Termination of Agreement. The Lock-Up as provided herein is expressly subject to
the consummation and closing of the Merger as contemplated by the Merger
Agreement, subject to extension by the parties thereto as provided by or
permitted in Merger Agreement.  In the event that the Closing is not affected,
this Agreement shall be null and void ab initio.




8.

Severability. If any term, provision, covenant or restriction of this Agreement
is held to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.




9.

Amendments; Entire Agreement. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by OWL, or and its successors or assigns. This Agreement
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, oral or written, with respect to such transactions.




10.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California. Any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby or
thereby shall be brought in any federal or state court located in the State of
California and each of the parties hereby consents to the exclusive jurisdiction
of such courts (and of the appropriate appellate courts there from) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.





Page 3 of 5




--------------------------------------------------------------------------------




11.

Waiver of Jury Trial. The Parties hereto hereby voluntarily and irrevocably
waives trial by jury in any Proceeding brought in connection with this
Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.




12.

Counterparts; Facsimile Signatures.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Facsimile signatures
shall be sufficient for execution of this Agreement.













***Signature Page Follows***





Page 4 of 5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first above written.




 

 

 

 

OUR WORLD LIVE, INC.

 

 

 

 

/s/ Michael Williams

 

 

By: Michael Williams

 

 

Its: President and CEO

 

 

 

 

 

 

 

 

MEDIA TECHNOLOGIES, INC.

 

 

 

 

/s/ Bryant D. Cragun

 

 

By:  Bryant D. Cragun

 

 

Its:  President

 

 

 

 

 

 

 

 

SHAREHOLDER

 

 

 

 

The Shawn Wayne 2000 Irrevocable Tru

 

 

 

 

/s/ Shawn Wayne

 

 

By: Shawn Wayne

 

 

Its: Trustee

 








Page 5 of 5


